      Case 19-63224-lrc        Doc 34 Filed 11/10/20 Entered 11/10/20 15:11:47                    Desc Order
                                     Gtng. Mod. of Plan Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT

                                      Northern District of Georgia

                                            Atlanta Division

In    Debtor(s)
Re:   Kornode Jean Cook                                   Case No.: 19−63224−lrc
      3870 Trotters Run                                   Chapter: 13
      Douglasville, GA 30135                              Judge: Lisa Ritchey Craig

      xxx−xx−6057




            ORDER APPROVING MODIFICATION OF PLAN

      A modification to the confirmed Chapter 13 plan in this case having been proposed and no
objection to that modification having been made, it is

      ORDERED that the modification is APPROVED.

       The Clerk is directed to serve a copy of this Order upon Debtor, counsel for Debtor, and any
trustee.




Dated: November 10, 2020




                                                          Lisa Ritchey Craig
                                                          United States Bankruptcy Judge




Form 133a
